Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 March 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…wherein the first storage service applies a protective mapping scheme, for a mapped node comprising the mapped disk, where the protective mapping scheme prevents a mapping of a primary instance of data and redundant information, which corresponds to the primary instance of the data, to a same real node and thereby reduces a likelihood of a data loss event occurring through inaccessibility to both the primary instance of the data and the redundant information as a result of the same real node becoming inaccessible at a future time....”
 
[Claims 2-11 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 12) “…wherein the real node comprises a first plurality of real disks and a first mapping service instance that is a different mapping service instance than a second mapping service instance comprised in the second real node that comprises a second plurality of real disks different than the first plurality of real disks, wherein the mapping prevents a primary instance of data and corresponding redundant information being mapped to a same real node in accord with a data loss protection rule...”
[Claims 13-16 indicated allowable by virtue of depending from and incorporating the subject matter of claim 12.]

(Claim 17) “…wherein the first real node comprises a first plurality of real disks that are different real disks than a second plurality of real disks comprised in the second real node, wherein the determining is based on mapping data of mapped nodes supported by the real cluster system that prevents a primary instance of data and corresponding redundant information from being mapped to a same real node in accord with a data loss protection rule…”
[Claims 18-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 17.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 24 March 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137